 



Exhibit 10.15.4
Professional Services Master Agreement
This Services Agreement (“Agreement”) is entered into by and between the
following Parties:

     
Digital Matrix Systems, Inc. (“DMS”)
  Intersections (“Client”)
(a Texas corporation),
  (a Delaware),
having a place of business at:
  having a place of business at:
 
   
15301 Spectrum Drive
  14901 Bogle Drive
2nd Floor
  Suite 300
Addison, Texas 75001
  Chantilly, VA 20151
Attention:
  Attention: Ken Schwarz
cc:
  cc: Neal Dittersdorf
Telephone:
  Telephone: 703-488-6100
Facsimile:
  Facsimile: 703-488-1757
E-mail:
  E-mail: kschwarz@intersections.com
 
                ndittersdorf@intersections.com

For purposes of this Agreement, DMS and Client each will be referred to
individually as a “Party” and together as the “Parties.” Unless otherwise
specified herein, “DMS” will include DMS and any present or future entity that,
directly or indirectly through one or more intermediaries, controls or is
controlled by Digital Matrix Systems, Inc. or is under common control with
Digital Matrix Systems, Inc. For the purposes of this definition, “control”
means the power to direct or cause the direction of the management, policies or
affairs of the controlled entity, whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise.
The effective date of this Agreement is the 11th day of November, 2005
(“Effective Date”).
For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
1. Services and Fees.
     1.1. DMS will provide the services described in the Statements of Work and
Fees (“SOW”) as set forth in Exhibit A attached hereto and incorporated herein
(“Services”), for Client for the fees specified therein and pursuant to the
schedule set forth therein, provided that a completed SOW will be binding upon
the Parties only when it is executed by the Parties. Each SOW entered into under
this Agreement will be construed to incorporate the provisions of, and to be
governed by, this Agreement, and will be considered part of this Agreement.
     1.2. DMS agrees to furnish the materials set forth in the SOW(s).
2. Payment Terms
     2.1. DMS will submit original invoices to Client on a monthly basis or as
otherwise specified in the applicable SOW. Such invoices will state the amounts
due for the applicable period, as set forth in the applicable SOW, along with an
explanation of all work performed for such fees. Unless otherwise stated in the
applicable SOW, Client will pay all invoices in U.S. dollars within thirty
(30) days of receipt of the invoice.
Page 1 of 9

 



--------------------------------------------------------------------------------



 



     2.2. In addition to all amounts payable by Client under any SOW, Client
will pay amounts equal to all sales, use, personal property or other taxes
resulting from performance under this Agreement or any SOW unless Client
furnishes proof of exemption from payment of such taxes in a form reasonably
acceptable to DMS. Client shall not be responsible for nor required to pay taxes
based on DMS’ net income.
     2.3. To the extent that the terms and conditions of this Agreement and the
terms and conditions of any SOW conflict, the terms and conditions of this
Agreement will control unless the SOW specifically states that its term is meant
to amend a term of this Agreement.
3. Term and Termination.
     3.1. Term. This Agreement will commence as of the Effective Date and
continue for two years. This Agreement will automatically renew upon each
anniversary of the effective date for an additional two years unless earlier
terminated in accordance with the provisions of this Agreement.
     3.2. Termination for Cause.
          (a) Client may immediately terminate one or more SOWs, or this
Agreement as a whole, in the event that DMS breaches any material obligation
under this Agreement and such breach remains uncured for thirty (30) business
days after written notice of such breach is delivered to DMS. If Client so
terminates, Client agrees to pay DMS all fees incurred prior to the date of such
termination.
          (b) DMS may immediately terminate one or more SOWs, or this Agreement
as a whole, in the event that Client breaches any material obligation under this
Agreement including non-payment of any fees due and such breach remains uncured
for thirty (30) business days after written notice of such breach is delivered
to Client. If DMS so terminates, Client agrees to pay to DMS all fees incurred
prior to the date of such termination.
     3.3. Termination Without Cause. Either party may terminate one or more
SOWs, or this Agreement as a whole, without material cause upon ninety (90) days
prior written notice to the other party. Client agrees to pay to DMS all fees
incurred prior to the date of such termination.
4. Confidentiality of Proprietary Information.
In the performance of this Agreement, each Party may disclose to the other Party
certain Confidential Information. For the purposes of this Agreement, the
following terms will have the definitions set forth herein.
     4.1. Confidential Information means any information, data, computer
software, invention, design, idea, concept, specification, formula, device,
equipment, plan, process, document or material, whether tangible or intangible
in any form or format (including, without limiting the generality of the
foregoing, information relating to strategic information, marketing strategies
or plans, information relating to current and potential customers and/or
clients, and pricing policies or plans) including without limitation all
complete and partial originals, reproductions, copies (handwritten or
otherwise), notes and other items (including photographs),
Page 2 of 9

 



--------------------------------------------------------------------------------



 



which are trade secrets or confidential or proprietary in nature provided,
however, that Confidential Information does not include information which:
          (a) is or becomes available to the public through no breach of this
Agreement;
          (b) was previously known by the recipient without any obligation to
hold it in confidence;
          (c) is received from a third party free to disclose such information
without restriction;
          (d) is independently developed by the recipient without the use of
Confidential Information of the Disclosing Party;
          (e) is approved for release by written authorization of the Disclosing
Party, but only to the extent of and subject to such conditions as may be
imposed in such written authorization; or
          (f) is required by law or regulation to be disclosed, but only to the
extent and for the purposes of such required disclosure; or is disclosed in
response to a valid order of a court or other governmental body of the United
States or any political subdivisions thereof, but only to the extent of and for
the purposes of such order; provided, however, that the Receiving Party shall
first notify the Disclosing Party of the order and permit the Disclosing Party
to seek an appropriate protective order.
     4.2. (b) “Disclosing Party” means the Party disclosing any Confidential
Information hereunder, whether such Party is DMS or Client and whether such
disclosure is directly from the Disclosing Party or through the Disclosing
Party’s employees or agents.
     4.3. (c) “Receiving Party” means the Party receiving any Confidential
Information hereunder, whether such Party is DMS or Client and whether such
disclosure is received directly or through the Receiving Party’s employees or
agents.
     4.4. The Receiving Party acknowledges and agrees that the Confidential
Information of the Disclosing Party will remain the sole and exclusive property
of the Disclosing Party or a third party providing such information to the
Disclosing Party. The disclosure of the Confidential Information to the
Receiving Party does not confer upon the Receiving Party any license, interest,
or right of any kind in or to the Confidential Information, except as provided
under this Agreement. At all times and notwithstanding any termination or
expiration of this Agreement, the Receiving Party agrees that it will hold in
strict confidence and not disclose to any third party the Confidential
Information of the Disclosing Party, except as approved in writing by the
Disclosing Party. The Receiving Party will only permit access to the
Confidential Information of the Disclosing Party to those of its employees or
authorized representatives having a need to know and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
at least as restrictive as those contained in this Agreement. The Receiving
Party will be responsible to the Disclosing Party for any third party’s use and
disclosure of the Confidential Information that the Receiving Party provides to
such third party in accordance with this Agreement. The Receiving Party will use
at least the same degree of care it would use to protect its own Confidential
Information of like importance, but in any case with no less than a reasonable
degree of care.
Page 3 of 9

 



--------------------------------------------------------------------------------



 



     4.5. If the Receiving Party is required by a governmental agency or law to
disclose any of the Confidential Information of the Disclosing Party, the
Receiving Party must first give written notice of such required disclosure to
the Disclosing Party, take reasonable steps to allow the Disclosing Party to
seek to protect the confidentiality of the Confidential Information required to
be disclosed, and will disclose only that part of the Confidential Information
which, in the written opinion of its legal counsel, it is required to disclose.
     4.6. Each Party to this Agreement will immediately notify the other Party
in writing upon discovery of any loss or unauthorized disclosure of the
Confidential Information of the other Party.
     4.7. The Receiving Party will not reproduce the Disclosing Party’s
Confidential Information in any form except as required to accomplish the intent
of this Agreement. Any reproduction of any Confidential Information by the
Receiving Party will remain the property of the Disclosing Party and will
contain any and all confidential or proprietary notices or legends that appear
on the original, unless otherwise authorized in writing by the Disclosing Party.
     4.8. Upon either termination or expiration of this Agreement, or upon
written request of the other Party, each Party will either: (a) promptly return
to the other Party all documents and other tangible materials representing the
other Party’s Confidential Information, and all copies thereof in its possession
or control; or (b) destroy all tangible copies of the other Party’s Confidential
Information in its possession or control.
     4.9. Neither Party will communicate any information to the other Party in
violation of the proprietary rights of any third party.
     4.10. If either Party should breach or threaten to breach any provision of
this Section 4 of the Agreement, the non-breaching Party, in addition to any
other remedy it may have at law or in equity, will be entitled to seek a
restraining order, injunction, or other similar remedy in order to specifically
enforce the provisions of this section of the Agreement. Each Party specifically
acknowledges that money damages alone would be an inadequate remedy for the
injuries and damages that would be suffered and incurred by the non-breaching
Party as a result of a breach of this section of the Agreement. In the event
that either Party should seek an injunction hereunder, the other Party hereby
waives any requirement for the submission of proof of the economic value of any
Confidential Information or the posting of a bond or any other security.
     4.11. Notwithstanding any expiration or termination of this Agreement, all
of the Receiving Party’s nondisclosure and use obligations pursuant to this
Agreement will survive for two (2) years after expiration or termination with
respect to any Confidential Business Information received prior to such
expiration or termination and with respect to Trade Secrets will continue for so
long as such information continues to constitute a trade secret under applicable
law.
     4.12. The provisions set forth in this Section 4 of the Agreement supersede
any previous agreement between the Parties relating to the protection of any
Confidential Information as set forth herein.
     4.13. Each Party agrees to hold all non-public information of consumers, as
defined in the Gramm-Leach-Bliley Act, received from the other party as
confidential and will not disclose
Page 4 of 9

 



--------------------------------------------------------------------------------



 



or use such information other than to perform its obligations as set forth in
this Agreement or as otherwise authorized by law.
5. Ownership.
     5.1. For purposes of this Agreement, “Work Product” means all original
works of authorship created in whole or in part by, and all inventions
discovered in whole or in part by DMS pursuant to this Agreement, including but
not limited to software, data, reports, statistical analyses, models, materials,
documentation, computer programs, inventions (whether or not patentable),
pictures, audio, video, artistic works, including all worldwide rights therein
under patent, copyright, trade secret, confidential or proprietary information,
or other property right, whether prior to the date of this Agreement or in the
future, and that either: (a) are created within the scope of the performance of
the Services; or (b) have been or will be paid for by Client.
     5.2. DMS has pre-existing intellectual property interests in various
proprietary analyses, evaluations, reports, models, plans, computer software,
systems, materials, documentation and inventions (“Existing Material”) that may
be utilized to provide Services to Client.
     5.3. All Work Product will be jointly owned by DMS and client unless
otherwise noted on the applicable SOW. In no event will ownership of Existing
Material be transferred to Client.
     5.4. DMS hereby grants to Client a perpetual, worldwide, non-exclusive,
paid-up, limited license to use and copy (but not modify without the express
written consent of DMS) for Client’s internal purposes only, unless otherwise
provided in the applicable SOW.
6. Warranties, Indemnities and Liabilities.
     6.1. DMS warrants that it will use commercially reasonable efforts, skill,
knowledge, and sound professional principles and practices in accordance with
normally accepted industry standards in the performance of the Services.
     6.2. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY OTHER WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
THE IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
     6.3. OTHER THAN DAMAGES RESULTING FROM A PARTY’S VIOLATION OF ITS
OBLIGATIONS OF CONFIDENTIALITY OR THE INFRINGEMENT OR MISAPPROPRIATION OF A
PARTY’S INTELLECTUAL PROPERTY RIGHTS, IN NO EVENT WILL EITHER PARTY BE LIABLE
WITH RESPECT TO ITS OBLIGATIONS UNDER OR ARISING OUT OF THIS AGREEMENT FOR
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, SPECIAL, OR INCIDENTAL DAMAGES, INCLUDING,
BUT NOT LIMITED TO, LOSS OF DATA/PROGRAMS OR LOST PROFITS, LOSS OF GOODWILL,
WORK STOPPAGE, COMPUTER FAILURE, LOSS OF WORK PRODUCT OR ANY AND ALL OTHER
COMMERCIAL DAMAGES OR LOSSES WHETHER DIRECTLY OR INDIRECTLY CAUSED, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR ANY DAMAGES ARISING OUT OF OR RELATING TO ANY PRODUCT
OR
Page 5 of 9

 



--------------------------------------------------------------------------------



 



SERVICES IN EXCESS OF THE AMOUNTS PAID BY CLIENT TO DMS FOR SERVICES UNDER THE
SOW TO WHICH SUCH DAMAGES RELATE. THESE LIMITATIONS WILL APPLY NOT-WITHSTANDING
THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
7. Miscellaneous.
     7.1. Entire Agreement. This Agreement and any executed SOWs constitute the
entire agreement between the Parties concerning the Services to be provided
hereunder and supersede all written or oral prior agreements or understandings
with respect to such Services. No course of dealing or usage of trade will be
used to modify the terms hereof. This Agreement does not supersede any other
written agreements entered into between the parties with respect to matters
other than the Services.
     7.2. No Oral Modification. No modification, extension or waiver of or under
this Agreement or any SOW will be valid unless made in writing and signed by
authorized representatives of both Parties. No written waiver will constitute,
or be construed as, a waiver of any other obligation or condition of this
Agreement or any SOW.
     7.3. Unenforceability. If any provision of this Agreement is found by a
proper authority to be unenforceable or invalid, such unenforceability or
invalidity will not render this Agreement unenforceable or invalid as a whole;
rather, this Agreement will be construed as if not containing the particular
invalid or unenforceable provision or portion thereof, and the rights and
obligations of the Parties hereto will be construed and enforced accordingly. In
such event, the Parties will negotiate in good faith a replacement provision
that would best accomplish the objectives of such unenforceable or invalid
provision within the limits of applicable law or applicable court decisions.
     7.4. Assignment. Neither Party may assign or transfer any right or
obligation under this Agreement without the prior written consent of the other
Party except in the event of a sale of stock or substantially all of the assets
of a Party, in which case written notice, but no consent shall be required. DMS
may delegate or subcontract its performance hereunder provided that DMS remains
liable for the performance of this Agreement.
     7.5. Legal Notices. Any notices to be given hereunder by either party to
the other party may be provided in writing and delivered by personal delivery or
certified mail or overnight carrier mail, return receipt requested. Such notices
will be deemed given upon personal delivery, five (5) business days after
deposit in the mail, or upon the date of the certification of written reply
acknowledgment, whichever is applicable.
     7.6. Notices will be sent to the addresses set forth on the first page of
this Agreement or to such other address as either Party may specify in writing.
     7.7. Survival. Any and all provisions, promises and warranties contained
herein, which by their nature or effect are required or intended to be observed,
kept or performed after termination of this Agreement, will survive the
termination of this Agreement and remain binding upon and for the benefit of the
Parties hereto.
     7.8. Independent Contractor. DMS will perform this Agreement solely as an
independent contractor, and not as Client’s agent or employee. Neither Party has
any authority to
Page 6 of 9

 



--------------------------------------------------------------------------------



 



make any statement, representation or commitment of any kind or to take any
action binding upon the other Party, without the other Party’s prior written
authorization.
     7.9. Binding Arbitration. Any controversy or claim arising out of or
relating to this agreement, or the breach thereof, other than breaches of
confidentiality as set forth in Section 4 herein, shall be settled by binding
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules including the Optional Rules for Emergency
Measures of Protection (the “Rules”), and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration will be held before a single arbitrator if both parties can agree
upon a designated Arbitrator. In the event that the parties cannot agree on a
single arbitrator, each party shall designate one arbitrator and a third
arbitrator shall then be selected by the two chosen arbitrators, thereby
creating a three-member arbitration panel. The arbitrators will be selected from
a pool of arbitrators experienced in Intellectual Property matters. The costs
for the arbitration and fess of the arbitrator(s) shall be shared equally by the
Parties. The Parties agree that arbitration shall take place in the District of
Columbia. Notwithstanding the above, nothing in this Section 7.8 shall prohibit
either party from seeking temporary or permanent injunctive relief in a court of
competent jurisdiction.
     7.10. Governing Law and Jurisdiction. This Agreement will be governed by
and construed in accordance with the laws of the Commonwealth of Virginia,
without reference to conflict of laws principles.
     7.11. Non-Solicitation. Each Party agrees that, during the term of this
Agreement and for twelve (12) months thereafter, it will not, directly or
indirectly, solicit or induce any employee of the other Party to consider or
accept employment with the first Party. Neither Party is prohibited from
responding to or hiring employees of the other Party who inquire about
employment with the first Party on their own accord or in response to a public
advertisement or employment solicitation in general.
     7.12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will for all purposes be deemed an original and all
of which will constitute the same instrument.
     7.13. Headings. Headings of particular sections are inserted only for
convenience and are not to be considered a part of this Agreement or be used to
define, limit or construe the scope of any term or provision of this Agreement.
Should any provision of this Agreement require judicial interpretation, the
Parties agree that the court interpreting or construing the same will not apply
a presumption that the terms of this Agreement will be more strictly construed
against one Party than against the other.
     7.14. Conflicts. To the extent that the terms and conditions of this
Agreement and the terms and conditions of any SOW conflict, the terms and
conditions of this Agreement will control unless the SOW specifically states
that its term is meant to amend a term of this Agreement.
     7.15. Force Majeure. Neither party will be held liable for failure to
fulfill its obligations hereunder (except for payment obligations) if such
failure is due to a Force Majeure Event. A “Force Majeure Event” means an act of
war; domestic and/or international terrorism; civil rights or rebellions;
quarantines, embargoes and other similar unusual governmental actions; or
extraordinary elements of nature or acts of God; provided that such Force
Majeure Event is
Page 7 of 9

 



--------------------------------------------------------------------------------



 



beyond the excused Party’s reasonable control, occurs without the excused
Party’s fault or negligence, is not caused directly or indirectly by the excused
Party and could not have been prevented by the excused Party’s reasonable
diligence.
IN WITNESS WHEREOF, DMS and Client have caused this Agreement to be signed and
delivered as of the Effective Date first written above.

                  DIGITAL MATRIX SYSTEMS, INC.           CLIENT
 
                         
 
               
Name:
          Name:    
 
               
 
               
Title:
          Title:    
 
               

Page 8 of 9

 



--------------------------------------------------------------------------------



 



Exhibit A
Statement of Work and Fees
This Statement of Work and Fees (“SOW”) is an exhibit to and a part of that
certain Services Agreement (the “Agreement”) entered into by and between Digital
Matrix Systems, Inc. (“DMS”) and                      (“Client”), effective as
of                                         . This SOW will be effective only
when signed by DMS and Client and upon the later of the Effective Date as
defined in the Agreement or the last date indicated below. This SOW may be
amended only as provided for in the Agreement.
1. Definitions: Unless otherwise defined herein, all capitalized terms will have
the meanings ascribed to them in the Agreement.

2.   Services:   3.   Schedule:   4.   Fees:

5. Costs/Expenses: Client agrees to reimburse DMS for all expenses related to
work done for Client including costs for postage, packaging, courier or shipping
charges, long distance telephone and fax charges, copying charges, and traveling
expenses.

6.   Materials:

Agreed upon and effective only when signed by duly authorized representatives.

         
Dated:
       
 
 
 
   

                 
DMS
          CLIENT    
 
                         
 
               
Name:
          Name:    
 
               
 
               
Title:
          Title:    
 
               

Page 9 of 9

 